Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this Court. *Page 528 
The appellants contended that the subject of the cause was maritime and within the exclusive admiralty jurisdiction of the United States by virtue of Article 3, Section 2 of the Constitution of the United States and of Section 24, Clause 3 and of Section 256 of the United States Judicial Code, U.S.C. Title 28, Sections 31 and 371, and that the provisions of the New York Workmen's Compensation Law, Chapter 615 of the Laws of 1922, and the amendments thereto are not applicable.
"This Court held that the Workmen's Compensation Law of the State of New York applied, that the Federal Courts did not have exclusive jurisdiction to afford relief and that the accident did arise out of and in the course of the decedent's employment." (See 272 N.Y. 623.)